TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-02-00679-CV




  Texas Department of Housing and Community Affairs and Edwina Carrington, in her
    Official Capacity as Executive Director of the Texas Department of Housing and
                            Community Affairs, Appellants


                                                  v.


                         Century Pacific Equity Corporation, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
           NO. GN202219, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties have filed a joint agreed motion to dismiss the appeal based on their

settlement agreement. See Tex. R. App. P. 42.1(a)(2). The parties move the court to dismiss the

appeal, vacate the district court’s final judgment dated October 21, 2002, and dismiss the case in its

entirety. We grant the motion, vacate the district court’s final judgment of October 21, 2002, and

dismiss the case in its entirety. See Tex. R. App. P. 43.2 (e) (court of appeals may vacate the trial
court’s judgment and dismiss the case) (dismissing the case of necessity dismisses the appeal). The

parties have agreed that each should bear its own costs.




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Judgment Vacated and Cause Dismissed on Joint Motion

Filed: July 11, 2003




                                                2